Citation Nr: 0607271	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  04-24 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include chronic obstructive pulmonary disease (COPD) and 
asbestosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

 Appellant and his spouse



ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The appellant had active service from February 1945 to 
December 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi.  In January 
2003, the veteran was afforded a hearing before a Decision 
Review Officer (DRO) at the Jackson RO.  

In October 2004, the matter on appeal was remanded by the 
Board.  It is now again before the Board for disposition.  


FINDING OF FACT

The veteran does not have a respiratory disorder that was 
present in service or was otherwise related to such service 
to include exposure to asbestos therein.  


CONCLUSION OF LAW

The veteran's respiratory disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence in the two volumes 
comprising the veteran's claims folder, which includes, but 
is not limited to: the veteran's assertions; lay statements; 
VA treatment records and examination reports; and, private 
medical records.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all the evidence submitted by 
the appellant or on his behalf.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, on the claim.

				I.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  To establish service connection, there must be: (1) 
A medical diagnosis of a current disability; (2) medical or, 
in certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 2 Vet. App. 247, 253 
(1999).

In adjudicating a claim on the merits, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor 
of the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

As to claims involving service connection for asbestos-
related disease, there are no special statutory or regulatory 
provisions.  In McGinty v Brown, 4 Vet. App. 428 (1993), the 
Court, noting the absence of specific statutory or regulatory 
guidance regarding claims for residuals of asbestos exposure, 
observed that some guidelines for compensation claims based 
on asbestos exposure were published in DVB Circular 21-88-8, 
dated May 11, 1998.  The DVB Circular was subsequently 
rescinded but its basic guidelines are now found in the 
Veteran's Benefit Administration Manual M21-1, Part VI, 7.21.  

The manual notes that asbestos particles have a tendency to 
break easily into tiny dust particles that can float in the 
air, stick to clothes, and may be inhaled or swallowed.  
These guidelines further note that inhalation of asbestos 
fibers can produce fibrosis and tumors, that the most common 
disease is interstitial pulmonary fibrosis (asbestosis), and 
that the fibers may also produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, lung cancer, cancers of the gastrointestinal 
tract, cancers of the larynx and pharynx, and cancers of the 
urogenital system (except the prostate).  See M21-1, Part VI, 
7.21(a), p. 7-IV-3 (January 31, 1997); see also Ennis v. 
Brown, 4 Vet. App.523 (1993).  It is noted that persons with 
asbestos exposure have an increased incidence of bronchial, 
lung, pharyngolarygneal, gastrointestinal, and urogenital 
cancers, and that the risk of developing bronchial cancer is 
increased in current cigarette smokers who had asbestos 
exposure.  Id.

Occupations involving asbestos exposure include mining and 
milling, shipyard and insulation work, demolition of old 
buildings, construction, manufacture and servicing of 
friction products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring 
materials, asbestos cement sheet and pipe products, etc.  
High exposure to asbestos and a high prevalence of disease 
have been noted in insulation and shipyard workers.  It is 
also noted that the latency period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of the disease, that an asbestos-
related disease can develop from brief exposure to asbestos, 
and that there is a prevalence of asbestos-related disease 
among shipyard workers since asbestos was used extensively in 
military ship construction.  M21-1, Part VI, 7.21(b), p. 7-
IV-3 (January 31, 1997).

More recently the Court has held that "neither Manual M21-1 
nor the Circular creates a presumption of exposure to 
asbestos solely from shipboard service.  Rather, they are 
guidelines which serve to inform and educate adjudicators as 
to the high exposure to asbestos and the prevalence of 
disease found in insulation and shipyard workers and they 
direct that the raters develop the record; ascertain whether 
there is evidence of exposure before, during, or after 
service; and determine whether the disease is related to the 
putative exposure."  Dyment v. West, 13 Vet. App. 141 (1999); 
see also Nolen v. West, 12 Vet. App. 347 (1999); VAOGCPREC 4-
2000.

The Board initially notes that the veteran's service medical 
records are unavailable.  The National Personnel Records 
Center (NPRC) has reported that his records were apparently 
destroyed in the 1973 fire.  However, the claims folder does 
contain the veteran's Separation Qualification Record, which 
shows that he was a pipe fitter for three months in service.  
It was also noted that, prior to the veteran's service, he 
worked as an acetylene-burner operator performing burn 
operations on steel plates used in ship construction and also 
some acetylene welding.  It is further noted that the absence 
of service medical records in this case does not appear to be 
crucial since the veteran has not alleged any treatment for 
respiratory disability in service, but rather has based his 
claim on exposure to asbestos in service.  

The medical evidence documents diagnoses of COPD.  It was 
stated, though, in the August 2002 VA examination report that 
the veteran's COPD was more likely than not secondary to 
smoking.  As for asbestosis, a series of private medical 
records revealed diagnoses of asbestosis, though the VA 
examination report in August 2002 diagnosed a history of 
asbestos exposure without evidence of asbestosis.
  
Pursuant to the Board's October 2004 remand, the veteran was 
afforded another VA examination in November 2004.  It is 
noted in the report that the examiner reviewed the veteran's 
claims folder in conjunction with the examination.  It was 
reported that the veteran ceased smoking 10 to 12 years ago; 
it was stated that he had smoked one pack per day since high 
school.  The veteran reported having been exposed to asbestos 
while on a ship in service.  Specifically, it was stated that 
he was on the James O'Hara for 22 days.  It was noted that 
after service he was in carpentry/construction, but he 
reported no known exposure to asbestos.  The examiner 
diagnosed chronic obstructive lung disease secondary to the 
veteran's smoking history, left lower lobe nodule, etiology 
unknown, and pulmonary asbestosis.  The examiner noted that 
the veteran saw a pulmonary specialist in June 2001 (Dr. 
Robert M. Middleton III) and that the history revealed the 
veteran's in-service history of exposure, but also noted that 
during self-employment and contract work he was exposed to 
asbestos siding and roofing materials over a longer duration 
of time.  She also noted the August 2002 VA examination, at 
which time the veteran had a CT chest scan and high 
resolution CT chest scan did not show any findings consistent 
with pulmonary asbestosis.  It was then noted that his 
current CT chest scan and high resolution CT chest scan 
revealed some changes that were not on his scans in 2002; the 
examiner stated that the veteran now had some minimal 
subpleural thickening with honeycombing in the lower lobes.  
These findings were stated to be associated with asbestosis.  
His pulmonary function tests showed combined moderate 
obstruction associated with his COPD and mild restriction.  
The mild restriction associated with his high resolution CT 
findings were also stated to be consistent with asbestosis, 
but the examiner specifically stated that the veteran's "in 
service exposure is not enough exposure to cause nor 
significantly contribute to his risk of getting asbestosis."  

The Board notes the private medical reports of record, such 
as those from Marcenia P. Aldridge, RN, CFNP, and Dr. James 
Roberts.  For example, in a July 2002 letter Ms. Aldridge 
indicated that the veteran had been diagnosed with asbestosis 
based on his history of exposure to asbestos during his 
military service when he worked in shipyards and was aboard 
the ship James O'Hara.  In July 2002 and December 2002 
letters, Dr. Roberts stated that the veteran had a history of 
asbestos exposure incurred during his service.  The Board 
notes that the aforementioned June 2001 report from Dr. 
Middleton did diagnose asbestosis and the examiner remarked 
that the veteran did have a very significant exposure 
history, latent history, crackles on examination.  He also 
had a compatible chest X-ray.  The examiner concluded that 
the veteran did have a significant history consistent with 
asbestosis.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
The weight placed on a medical professional's opinion depends 
on factors such as the reasoning employed by the medical 
professional and whether or not, and the extent to which, he 
or she reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In addition, 
the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).

Here, the Board finds the November 2004 VA examination report 
to be the most probative evidence of record.  As has been 
previously stated, that examination included a review of the 
veteran's claims folder.  In this regard, the examiner 
specifically referenced other evidence in the claims folder 
and, concomitantly, noted the veteran's reported post-service 
asbestos exposure.      

The Board acknowledges the opinion of Ms. Aldridge, wherein 
she states that the veteran had been diagnosed with 
asbestosis based on his history of exposure to asbestos 
during his military service.  However, the probative value of 
this opinion is offset by the fact that it is not shown to 
have been based on a review of the veteran's claims folder.  
Clearly, this opinion was based, in large part, on a history 
reported by the veteran.  Again, the Board notes that the 
veteran's service medical records are unavailable and assumed 
to have been destroyed in the 1973 fire.  However, nowhere in 
the opinion does Ms. Aldridge consider the veteran's post-
service asbestos exposure or, for that matter, the veteran's 
pre-service work as an acetylene-burner operator performing 
burn operations on steel plates used in ship construction and 
also some acetylene welding, which was noted in the veteran's 
Separation Qualification Record. 

Therefore, the Board finds the probative weight of the 
"positive" evidence represented by the opinion of Ms. 
Aldridge to be minimal, as it is well established by 
precedent that where a medical opinion is based on an 
inadequate factual premise, including a veteran's 
unsubstantiated account of his medical history and service 
background, such an opinion has limited probative value.  
Reonal v. Brown, 5 Vet. App. 458 (1993).  See also Black v. 
Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993).  

In contrast to the "positive" evidence, the "negative" 
November 2004 VA examination report opinion is based on the 
available factual information documented in the record, and 
is not based solely on the veteran's own statements or the 
product of mere speculation.  Such opinions have a greater 
degree of inherent probative value for adjudication purposes.  
Therefore, the Board finds that the probative weight of the 
"negative" evidence represented by the November 2004 VA 
examination report opinion exceeds that of the "positive" 
evidence represented by that of Ms. Aldridge.  See Owens, 7 
Vet. App. at 429, 433; Guerrieri v. Brown, 4 Vet. App. at 
467, 470-71.  In short therefore, as the probative weight of 
the "negative" evidence exceeds that of the "positive," 
the veteran's claim must be denied.  The Board stresses that 
the reports by Dr. Roberts and Dr. Middleton, in contrast to 
the opinion by Ms. Aldridge, did not contain opinions 
specifically relating asbestosis to the veteran's in-service 
asbestos exposure.      

In reaching this decision the Board has considered the 
appellant's arguments (as well as arguments set forth in lay 
statements) in support of his claim.  However, the appellant, 
and those lay persons who submitted statements on his behalf, 
as lay people untrained in the field of medicine, are not 
competent to offer an opinion on such matters.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Hence, these arguments 
do not provide a factual predicate upon which compensation 
may be granted.  Accordingly, the veteran's claim must be 
denied.   

In reaching this decision the Board also considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

					II.  VCAA
          
There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, an October 2004 letter informed 
the appellant of what the evidence needed to show in order to 
establish entitlement to service connection.   

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
Here, the October 2004 letter informed the veteran that VA's 
duty to assist included developing for all relevant records 
from any federal agency (to include military records, VA 
medical records, or Social Security Administration records), 
and making reasonable efforts to get relevant records not 
held by a federal agency (to include from state or local 
governments, private doctors and hospitals, or current or 
former employers).  The letter also informed the veteran that 
VA would provide a medical examination or obtain a medical 
opinion if it was determined that such was necessary to 
decide his claim.    
     
In addition, the May 2004 statement of the case (SOC) 
reiterated the above-described duties, stating that provided 
certain criteria were met, VA would make reasonable efforts 
to help him to obtain relevant records necessary to 
substantiate his claims, to include developing for all 
relevant records not in the custody of a Federal department 
or agency, see 38 C.F.R. § 3.159(c)(1) (2005), to include 
records from State or local governmental sources, private 
medical care providers, current or former employers, and 
other non-Federal government sources.  He was further advised 
that VA would make efforts to obtain records in the custody 
of a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(2) (2005).  Finally, he was notified that VA would 
obtain his service medical records and other relevant records 
pertaining to his active duty that are held or maintained by 
a governmental entity, records of relevant medical treatment 
or examination at VA health care facilities or at the expense 
of VA, and any other relevant records held by any Federal 
department or agency which he adequately identifies and 
authorizes VA to obtain.  See 38 C.F.R. § 3.159(c)(3) (2005).  
Given the foregoing, the Board finds that VA has complied 
with its duty to notify the appellant of the duties to obtain 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 
 
The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Here, the October 2004 VCAA notice letter sent to the veteran 
specifically requested that the veteran inform VA of any 
evidence or information that he thought would support his 
appeal.  The letter further stated that if such evidence was 
in his possession, he was to send it to VA.  Moreover, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  For instance, the SOC included the language of 
38 C.F.R. § 3.159(b)(1), from which the Court obtained the 
fourth notice element.  Thus, the VCAA notice letter, 
combined with the SOC, clearly comply with the section 5103 
content requirements, to include 38 C.F.R. § 3.159(b)(1).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's VCAA notice letters to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

The Board notes that the veteran's service medical records 
regarding his period of active duty are unavailable from the 
National Personnel Records Center (NPRC), and are thought to 
have been destroyed in a fire in the early 1970's.  The Board 
is mindful that, in a case such as this, where service 
medical records are unavailable, there is a heightened 
obligation to explain our findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  While it is unfortunate that the 
veteran's service medical records are unavailable, the appeal 
must be decided on the evidence of record and, where 
possible, the Board's analysis has been undertaken with this 
heightened duty in mind.  The Board also emphasizes that the 
veteran was, indeed, informed that his service medical 
records were not available.

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.




ORDER

Service connection for a respiratory disorder, to include 
chronic obstructive pulmonary disease (COPD) and asbestosis, 
is denied.  



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


